Case: 12-30310       Document: 00512122040         Page: 1     Date Filed: 01/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 23, 2013
                                     No. 12-30310
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EARL J. CLAUNCH,

                                                  Plaintiff-Appellant

v.

THOMAS WILLIAMS, Deputy;
JORDAN HOLLENBECK, Deputy;
LAWRENCE HUDSON, Deputy;
MICHAEL FISHER, Lieutenant;
RODNEY JACK STRAIN, JR., Sheriff,
in his capacity as the sheriff of St. Tammany Parish;
HENRY RODRIGUEZ; PARISH CAB, INCORPORATED,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-1716


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant Earl Claunch sued the Sheriff and members of the St. Tammany
Parish sheriff’s office (“STPSO”)—as well as a cab driver and the Parish Cab
company—after Claunch was arrested and detained by the STPSO following a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-30310       Document: 00512122040          Page: 2     Date Filed: 01/23/2013

                                       No. 12-30310

cab ride home. The complaint alleged civil rights violations under 42 U.S.C.
§§ 1983, 1985, 1986, and 1988, as well as Louisiana state law claims for, inter
alia, use of excessive force. In light of the uncontoverted arrest record, Claunch’s
deposition testimony, and the Supreme Court’s decision in Heck v. Humphry,
512 U.S. 477, 114 S. Ct. 2364 (1984), the district court granted STPSO’s motion
for summary judgment and dismissed Claunch’s federal claims with prejudice.1
There being no reason to alter the sound reasoning of the district court, we
AFFIRM.
       Reading the complaint and original deposition testimony, one would never
know Claunch did anything wrong—the officers supposedly arrested him on the
night in question “for no reason.” The summary judgment record tells a different
story though. Officers were notified Appellant was intoxicated and refusing to
exit a cab; this prompted his arrest and detention. The record also indicates
Appellant was unruly throughout transport to the police station, forcing officers
to use leg restraints and a taser at a separate point in time. Claunch later pled
no contest to both resisting arrest and disturbing the peace.2 Because these
convictions relate to the alleged incidence of excessive force, Heck v. Humphry
comes into play. See Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996) (“A claim
falls under the rule in Heck . . . when a judgment in favor of the plaintiff would
necessarily imply the invalidity of a subsequent conviction or sentence.”).
       Appellant now contends that the basis for his convictions is distinct from
the excessive force claim: since his resistance only occurred at the initial point
restraints were placed on him, alleged actions of the STPSO occurring before and
after that point should not be shielded. While Heck does not preclude such a


       1
         The court also dismissed Claunch’s state law claims without prejudice. Defendants
Henry Rodriguez and Parish Cab, Inc. were not included in the STPSO motion. Claims
against them were subsequently dismissed without prejudice and are not part of this appeal.
       2
         Appellant’s argument that a plea of nolo contendere prevents this court’s consideration
of those convictions is incorrect. The mere existence of a conviction is enough, without delving
into details, to trigger Heck.

                                               2
     Case: 12-30310      Document: 00512122040        Page: 3    Date Filed: 01/23/2013

                                     No. 12-30310

distinction, see, e.g., Bush v. Strain, 513 F.3d 492 (5th Cir. 2008), Claunch only
raised this point long after the initial complaint (a year and a half) and the
affidavit in which that assertion is made impeaches previously sworn deposition
testimony without explanation.          The district court was right to find this
unpersuasive. Moreover, even if the new testimony is allowed to supercede the
former as to resisting arrest, no argument is offered to explain the conviction for
disturbing the peace that would also be impugned by countenancing his claims.3
      Because Appellant’s version of the story cannot coexist with his underlying
convictions, the district court was correct to hold in favor of the defendants.
                                                                          AFFIRMED.




      3
          The only claim that might have survived the Heck analysis—Claunch’s alleged 2–3
day detention without outside contact to an attorney or family—is not raised on appeal and
is, thus, waived.

                                            3